UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2314


In re: RICHARD B. MARTIN, JR.,

                     Petitioner.



                            On Petition for Extraordinary Writ.


Submitted: January 19, 2021                                       Decided: January 26, 2021


Before KING and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Richard B. Martin, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard B. Martin, Jr., petitions for an extraordinary writ, see 28 U.S.C. § 1651;

Fed. R. App. P. 21, seeking an order declaring him an officer of the federal judiciary and

providing him protection, on threat of criminal prosecution, from impediments to his pro

se civil litigation. We conclude that Martin is not entitled to an extraordinary writ for the

relief he seeks.

       The All Writs Act, 28 U.S.C. § 1651, authorizes the federal courts to “issue all writs

necessary or appropriate in aid of their respective jurisdictions and agreeable to the usages

and principles of law.” “The authority to issue a writ under the All Writs Act is not a font

of jurisdiction.” United States v. Denedo, 556 U.S. 904, 914 (2009). Rather, this court’s

authority to issue extraordinary writs under the All Writs Act “is only incidental to and in

aid of [its] appellate jurisdiction, which Congress has given it over district courts, and

administrative boards and agencies.” Gurley v. Superior Ct. of Mecklenburg Cnty., 411

F.2d 586, 587 (4th Cir. 1969) (per curiam) (citations omitted); see Parr v. United States,

351 U.S. 513, 520 (1956).

       The relief sought by Martin is not available by way of an extraordinary writ.

Accordingly, we deny the petition for extraordinary writ. We deny Martin’s motion to

strike and deny as moot his motion to expedite decision. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED



                                             2